DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 9/13/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/13/2022. In particular, original Claim 1 has been amended to recite new limitations and therefore, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 33 recited the limitation “wherein the fluorescent pigment is selected from the group consisting of inorganic fluorescent pigments and mixtures thereof”. The recitation of the phrase “mixtures thereof” renders the scope of the claim confusing given that it is not clear what is the mixture given that the Markush group one recites a single type of fluorescent pigment, i.e. inorganic fluorescent pigments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20-21, 23-29, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al (US 2012/0245270) in view of Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see English language translation attached to previous Office Action). 

The rejection is adequately set forth in Paragraph 15 of the Office Action mailed on 6/16/2022 and is incorporated here by reference.

Regarding the new limitations recited in claim 20 drawn to the composition comprising between 0 to 10 phr of carbon black, as set forth in Paragraph 15 of the previous Office Action, Blanchard et al discloses carbon black in the amount of between 0.1 and 10 phr, within the recited range of between 0 and 10 phr.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al (US 2012/0245270) and Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see English language translation attached to previous Office Action) as applied to claims 20-21, 23-29, and 33-37 above, and in view of DiPietro (US 5,094,777).

The discussion with respect to Byung as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claims 30-31, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. However, the combined disclosures of Blanchard et al and Byung do not disclose that the fluorescent pigment comprises an organic fluorescent dye, at least one resin, and a  dye as recited in the present claims.
DiPietro disclose a fluorescent pigment that includes a fluorescent dye, a resin carrier and dyes such as Basic Red 1, i.e. a basic dye (Abstract,  Column 2 Lines 3-11,and Column 3 Lines 5-16) . The reference discloses that the fluorescent pigments possess adequate heat stability and good friability characteristics (Column 2 Lines 87-10 and Column 4 Lines 8-15).
Given that the combined disclosures of Blanchard et al and Byung and DiPietro are both drawn to compositions comprising fluorescent pigments, in light of the particular advantages provided by the use and control of the fluorescent pigments as taught by DiPietro, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent pigments in the rubber tire composition obtained by the combined disclosures of the combined disclosures of Blanchard et al and Byung with a reasonable expectation of success.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al (US 2012/0245270) and Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see English language translation attached to previous Office Action), DiPietro (US 5,094,777) as applied to claims 30-31 above, and in view of Hashiba (JP 2014-065881, see English language translation attached to previous Office Action

The discussion with respect to Blanchard et al and Byung as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 32, the combined disclosures of Blanchard et al, Byung, and DiPietro teach all the claim limitations as set forth above. However, the combined disclosures of Blanchard et al, Byung, and DiPietro do not disclose that fluorescent dye comprises a fluorescent whitening agent as recited in the present claims.
	Hashiba discloses a rubber composition for tires comprising a rubber component such as SBR, fillers such as silica and carbon black, and a fluorescent whitening agent ([0006]-[0007], [0012], [0025], [0029], and [0032]-[0033]). The fluorescent whitening agent suppresses discoloration of the tire surface as well as provides good ozone resistance ([0014]).
Given that both the combined disclosures of Blanchard et al, Byung, and DiPietro and Hashiba are drawn to tire rubber compositions comprising SBR and fillers, in light of the particular advantages provided by the use and control of the fluorescent whitening agent as taught by Hashiba, it would therefore have been obvious to one of ordinary skill in the art to include such whitening agents  with the fluorescent dyes in the tire rubber composition disclosed by the combined disclosures of Blanchard et al, Byung, and DiPietro with a reasonable expectation of success.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over El-Harak et al (WO 2013/087878, cited on IDS filed on 3/27/2018, see English language equivalent US 2014/0311641), Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see attached English language translation), and Miyazaki (US 2018/0057665).

Regarding claims 38-39, El-Harak et al discloses a tread for a tire which comprises tread pattern elements and cuts, which each tread pattern elements includes a lateral face and a contact face that comes into contact with a road surface (Abstract and Figure 1). The tread pattern comprise a rubber composition (denoted as MB), i.e. a first rubber composition, and a covering layer (denoted as MR) ([0229]). The covering layer used for covering a layer face of the tread comprises an elastomeric material such as styrene butadiene rubber and a filler such as carbon black ([0101], [0106]-[0107], and [0117]). Carbon black comprises between 40 to 100 phr, overlapping the recited range of between 0 and 50 phr ([0124]).
The reference teaches all the claim limitations as set forth above, however, the reference does not disclose that the second rubber composition covering the lateral face of the tire tread comprises a fluorescent pigment as recited in the present claims.
Byung discloses a tire comprises a tread rubber composition, wherein the rubber composition comprises a synthetic rubber such as (SBR) (Page 4), an organic fluorescent substance, i.e. a fluorescent pigment, or an inorganic fluorescent substance, i.e. an inorganic fluorescent pigment, and reinforcing filler such as silica (Page 4 and Page 7). The reference discloses that the tire continuously emits light at the surface of the tire when heat or pressure is transmitted to the tread and sidewall portions of the tire without affecting the color of the tire as well as provide a new sense of beauty (Page 2).
Given that both El-Harak et al and Byung are drawn to tires and tire treads comprising SBR and reinforcing fillers, and given that El-Harak et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the organic or inorganic fluorescent pigment as taught by Byung, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent pigments in the covering layer rubber composition disclosed by El-Harak et al with a reasonable expectation of success.
The combined disclosures of El-Harak et al and Byung teach all the claim limitations as set forth above. However, El-Harak et al does not disclose that the second rubber composition comprises carbon black in the amount between 0 to 10 phr.
Miyazaki discloses a rubber composition for a tire tread, where the tread composition comprises SBR and a reinforcing filler such as carbon black in amounts of 5 to 230 parts to in order to ensure wet grip  performance ([0018] and [0036]-[0039]). 
Given that both El-Harak et al and Miyazaki are drawn to tires and tire treads comprising SBR and reinforcing fillers, and given that El-Harak et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the amount of carbon black taught by Miyazaki, it would therefore have been obvious to one of ordinary skill in the art to include such amounts of carbon black in the covering layer rubber composition disclosed by El-Harak et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the clam objections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 103 rejections of claims over Byung as set forth in the previous Office Action are withdrawn.

Regarding the 35 U.S.C. 112 rejection of claim 33, Applicants argue that one of ordinary skill in the art would understand that the recited Markush group encompassed by the compound recited in Paragraph [0087] of the instant Specification as well as mixtures of the compound recited therein. However, while Paragraph [0087] of the instant Specification discloses specific fluorescent compound such as ZnS:Ag, ZnO:Zn, etc., it is significant to note that any recitation of these fluorescent pigments is conspicuous by its absence in claim 33. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As evidence of unexpected results, Applicants point to Table 1 of the instant Specification and compare Inventive Compositions C-2 and C-7  to Comparative Compositions T-3 and T-4. However, firstly it is noted that while the comparison of Inventive Example C-2 to Comparative Examples T-3 and T-4 and the comparison of Inventive Example C-7 to Comparative Example T-3 are proper side-by-side comparisons, the comparison of Inventive Example C-7 to Comparative Example T-4 is not a proper side-by-side comparison given that Comparative Example T-4 comprises different amounts of both carbon black and fluorescent pigment than found in Inventive Example C-7. Secondly, it is noted that Blanchard et al discloses a rubber composition comprising  0.1 and 10 phr carbon black, within the recited range of between 0 and 10 phr, and therefore, the reference recognizes the criticality of carbon black in rubber compositions. 
Thirdly, it is noted that the inventive examples are not commensurate in scope with the scope of the claims for the following reasons. The inventive examples disclose a carbon black range of 5 to 7 phr carbon black and 5 phr fluorescent pigment, while the claims recite a range of between 0 and 10 phr and between 2.5 and 15 phr, respectively. Accordingly, it is unclear if the obtained results are indicative of all rubber compositions comprising the recited amounts of carbon black and a fluorescent pigment or only for the particular exemplified amounts of carbon black and fluorescent pigment. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of fluorescent pigment and carbon black.
Finally, it is noted that while the present claims require the presence of a fluorescent pigment the recitation of the fluorescent pigment is generic and the inventive examples utilize a specific type of fluorescent pigment, i.e. a fluorescent colored acrylic pigment. Given that the claims encompass any and all types of fluorescent pigments, it is unclear if the obtained results are indicative of all fluorescent pigments encompassed by the present claims, or only for the particular fluorescent pigment utilized in the inventive examples.

Applicants argue that Byung exemplifies compositions comprising 80 or 90 phr carbon black and 1, 3, 30 or 35 phr of a luminescent material and these compositions contain high amounts of carbon black which as shown in the examples of the present application, would either not show any UV induced fluorescence or show UV induced fluorescence, but no visual discrimination. However, it is noted that Byung was only utilized for its teaching of the luminescent material and not for the amounts of carbon black. Rather, as set forth in the previous Office Action and maintained in the rejections above, Blanchard et al was utilized for its disclosure of rubber compositions comprising  0.1 and 10 phr, within the recited range of between 0 and 10 phr. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767